DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-6 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 5, the closest reference to Chann et al. (Pub No. 20110216417) disclose the selective repositioning and rotation wavelength beam combining system and method. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1 and 5.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “an external resonance mirror that feeds a part of the beams diffracted 10by the diffraction grating back into the laser diode bar array to make the part of the beams externally resonate, and wherein in the laser diode bar array, a main axis direction of an off-angle of at least one laser diode bar is reversed with respect to a main axis direction of an off-angle of another laser diode bar among the plurality of laser 15diode bars”.
Regarding claim 5,
None of the cited prior arts discloses the claimed method of independent claim 5, in particular having the method of “cutting out a plurality of multi-emitter laser diode bars from the wafer; 10and creating a laser diode bar array by combining the plurality of multi-emitter laser diode bars in which the laser diode bar array is created by reversing a main axis of an off-angle of at least one or more multi-emitter laser diode bars”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828